Case: 21-60430     Document: 00516166666         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 13, 2022
                                  No. 21-60430
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Gustavo Javier Rios-Aguilar,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A207 006 049


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Gustavo Javier Ríos-Aguilar, a native and citizen of Honduras,
   petitions this court for review of an order of the Board of Immigration
   Appeals (BIA) dismissing an appeal from an order of the immigration judge




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60430      Document: 00516166666          Page: 2    Date Filed: 01/13/2022




                                    No. 21-60430


   (IJ) denying his application for withholding of removal and protection under
   the Convention Against Torture (CAT).
          Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), and Niz-Chavez
   v. Garland, 141 S. Ct. 1474 (2021), Ríos-Aguilar first contends that, because
   his Notice to Appear did not provide the date and time of his initial
   immigration hearing, it was “defective” or “invalid.” Because Ríos-Aguilar
   did not present this claim to the BIA, we lack jurisdiction to review it. See
   Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009); Wang v. Ashcroft, 260 F.3d
   448, 452 (5th Cir. 2001).
          With respect to any purported challenge to the BIA’s dismissal of his
   application for withholding of removal, we lack jurisdiction to consider Ríos-
   Aguilar’s contention that he was persecuted on account of his membership
   in a particular social group because he did not present this claim to the BIA.
   See Omari, 562 F.3d at 318; Wang, 260 F.3d at 452. Otherwise, by failing to
   directly address the reasons that the BIA articulated for upholding the IJ’s
   denial of his application for withholding of removal, by failing to identify any
   error in the BIA’s analysis, and by failing to adequately cite the record or
   caselaw in support of his petition, Ríos-Aguilar has abandoned any challenge
   to the BIA’s dismissal of his appeal. See Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003). Furthermore, Ríos-Aguilar has abandoned for failure to
   brief any challenge to the BIA’s determination that he waived any claim for
   protection under the CAT. See id.
          Ríos-Aguilar’s petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                          2